DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 11, and 12 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 11-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20210065474)  in view of Hirata (US 20180113836) in further in view of Akita et al. (US 20160241422).

Regarding claim 1, 11, Lui teaches a vehicle controller, comprising: a communication device configured to receive a diagnostic message for diagnosing a vehicle (Fig. 2 “Target Vehicle”, “Vehicle Connector”, At S203, the device connector 102 sends the first data packet”)  from an external diagnostic device (Fig. 2 “Diagnostic device”, [0098] “The target vehicle 104 and the diagnostic device 101 repeatedly perform remote interaction of CAN bus messages through carrying out operations at S201 to S212”), and a processor configured to: identify the diagnostic message (Fig. 8 “Processor 802”, [0109] “may include one or more of the following components: a memory 801, a processor 802, and a communicator 803”, S204 “Decapsulate the first data packet into the first CAN bus message”));
  configure data generated in the vehicle to suit an external diagnosis situation, based on the identified diagnostic message (Fig. 2 “S205-206”, [0082] “the vehicle connector 103 and the target vehicle 104 perform the CAN bus connection through the CAN. The vehicle connector 103 can obtain the type information of the target vehicle 104 before the vehicle connector 103 sends the first CAN bus message to the electronic control unit of the target vehicle 104”), external diagnosis Fig. 2 “Diagnostic device”, [0098] “The target vehicle 104 and the diagnostic device 101 repeatedly perform remote interaction of CAN bus messages through carrying out operations at S201 to S212”), 
Lui does not teach explicitly teach form a first transport protocol (TP) and a second TP in a duplex structure,  configure data generated in the vehicle to suit an situation a standard specification, or a development stage, wherein the situation includes a first case of using a controller area network (CAN) and a second case of using a controller area network with flexible data rate (CAN-FD), and the standard specification includes the controller area network (CAN) TP data frame of an 8-byte size, and the development stage uses a frequent reprogram; select a transport protocol selected between first TP configuring data to a fixed size and second TP configuring data to a variable size, wherein the first TP transmits data with the 8-byte size according to the first case and the standard specification, and the second TP transmits data with a byte size greater than the 8-byte size according to the second case or the development stage; and control the communication device to transmit the data generated in the vehicle under the selected transport protocol, wherein the processor is configured to select the second TP and control the communication device to transmit the data at speed of the controller area network with flexible data rate (CAN-FD) and by the byte size greater than the 8-byte size in the development stage with a temporary connector.
Hirata teaches teach form a first transport protocol (TP) and a second TP in a duplex structure ([0104] “When the value of FDF is “ 1 ” , the data format is set to the CAN - FD frame with the higher communication speed ( 2 Mbps ) and the larger volume of communication data ( 32 bytes ) . When the value of FDF is “ O ” , the data format is set to the CAN frame with the lower communication speed ( 500 kbps ) and the smaller volume of communication data ( 8 bytes )”), 
 configure data generated in the vehicle to suit an situation a standard specification, or a second stage, wherein the situation includes a first case of using a controller area network (CAN) and a second case of using a controller area network with flexible data rate (CAN-FD) ([0104] “When the value of FDF is “ 1 ” , the data format is set to the CAN - FD frame with the higher communication speed ( 2 Mbps ) and the larger volume of communication data ( 32 bytes ) . When the value of FDF is “ O ” , the data format is set to the CAN frame with the lower communication speed ( 500 kbps ) and the smaller volume of communication data ( 8 bytes ) “),
 and the standard specification includes the controller area network (CAN) TP data frame of an 8-byte size ([0104] “When the value of FDF is “ O ” , the data format is set to the CAN frame with the lower communication speed ( 500 kbps ) and the smaller volume of communication data ( 8 bytes )”), 
select a transport protocol selected between first TP configuring data to a fixed size and second TP configuring data to a variable size ([0104] “When the value of FDF is “ 1 ” , the data format is set to the CAN - FD frame with the higher communication speed ( 2 Mbps ) and the larger volume of communication data ( 32 bytes )), [0156] “In the case of data of the CAN - FD frame , the data field can hold a maximum of 64 bytes of”),
 wherein the first TP transmits data with the 8-byte size according to the first case and the standard specification ([0104] “When the value of FDF is “ O ” , the data format is set to the CAN frame with the lower communication speed ( 500 kbps ) and the smaller volume of communication data ( 8 bytes )”),
 and the second TP transmits data with a byte size greater than the 8-byte size according to the second case or the development stage ([0104] “When the value of FDF is “ 1 ” , the data format is set to the CAN - FD frame with the higher communication speed ( 2 Mbps ) and the larger volume of communication data ( 32 bytes )), [0156] “In the case of data of the CAN - FD frame , the data field can hold a maximum of 64 bytes of”);
 and control the communication device to transmit the data generated in the vehicle under the selected transport protocol ([0118] “In this case , the communication controller 115 returns the value of the data holding units 115A , 115B , or the value of the data holding units 115C , 115D , to “ 1 ” , and returns the communication speed and communication data amount of data that is output to the CAN bus 121 or 122 , to the higher communication”),
 wherein the processor is configured to select the second TP and control the communication device to transmit the data at speed of the controller area network with flexible data rate (CAN-FD) ([0118] “In this case , the communication controller 115 returns the value of the data holding units 115A , 115B , or the value of the data holding units 115C , 115D , to “ 1 ” , and returns the communication speed and communication data amount of data that is output to the CAN bus 121 or 122 , to the higher communication”) and by the byte size greater than the 8-byte size ([0104] “When the value of FDF is “ 1 ” , the data format is set to the CAN - FD frame with the higher communication speed ( 2 Mbps ) and the larger volume of communication data ( 32 bytes )), [0156] “In the case of data of the CAN - FD frame , the data field can hold a maximum of 64 bytes of”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Hirata. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.
Hirata does not explicitly teach and the development stage uses a frequent reprogram; in the development stage with a temporary connector.
Akita teaches and the development stage uses a frequent reprogram ([0205] “One of the purposes of using the CAN-FD protocol is program write processing performed in an ECU. As shown in FIG. 22, a program rewriting device 102 is connectable to the CAN 6a through a programming cable 103 and can transfer a program to a program rewrite target ECU (e.g., the ECU 1a) at a high speed using the CAN-FD frame”); in the development stage with a temporary connector ([0205] “One of the purposes of using the CAN-FD protocol is program write processing performed in an ECU. As shown in FIG. 22, a program rewriting device 102 is connectable to the CAN 6a through a programming cable 103 and can transfer a program to a program rewrite target ECU (e.g., the ECU 1a) at a high speed using the CAN-FD frame”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui and Hirata to incorporate the teachings of Akita. One of ordinary skill in the art would have been motivated to make this modification in order to update the system faster.

	Regarding claim 2, 12, Liu does not teach wherein the processor includes: a first controller configured to control the first TP to transmit data with the 8-byte size; and a second controller configured to control the second TIP to transmit data with the byte size greater than the 8-byte size.
	Hirata teaches wherein the processor ([0071] “Each of the CGW - ECU 110 and the ECUs 130 is provided by a computer including CPU ( Central Processing Unit )”) includes: a first controller configured to control the first TP to transmit data with the 8-byte size ([0236] “Thus , the communication speed and communication data amount of at least one ( engine ECU 131 ) of the plurality of first controllers ( engine ECU131 , PCS - ECU 132 ) connected to the CAN bus 121 are reduced . Since the data [ ECU131 ] CAN1 is obtained by dividing 32 - byte data into four pieces of data , the four pieces of data [ ECU131 ] CAN1 are transmitted from the engine ECU 131”);
 and a second controller configured to control the second TP to transmit data with the byte size greater than the 8-byte size ([0037] “Thus , when the second controller receives the fifth data transmitted at the second communication speed in the second communication data amount , from the communication controller , it outputs the sixth data at the second communication speed in the second communication data amount”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Hirata. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.

Regarding claim 4, 14, Lui does not teach wherein the processor is configured to: set a data length code (DLC) for the first TP to 8 bytes.
However Hirata teaches wherein the processor is configured to: set a data length code (DLC) for the first TP to 8 bytes ([0160] “the CAN frame can transmit a maximum of 8 bytes of data in terms of bytes”) .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Hirata. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.

Regarding claim 5, 15, Lui does not teach wherein the processor is configured to: compare the DLC set to 8 bytes with the data generated in the vehicle; and form a controller area network (CAN) TP data frame of an 8- byte size.
However, Hirata teaches wherein the processor is configured to: compare the DLC set to 8 bytes with the data generated in the vehicle ([0164] “While the combination of 8 bytes and 500 kbps is compared with the combination of 32 bytes and 2 Mbps in this example , the disclosure is not limited to these combi nations of numerical values”); and form a controller area network (CAN) TP data frame of an 8- byte size ([0104] “When the value of FDF is “ O ” , the data format is set to the CAN frame with the lower communication speed ( 500 kbps ) and the smaller volume of communication data ( 8 bytes )”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Hirata. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.


Regarding claim 6, 16, Lui does not teach wherein the processor is configured to: set a DLC for the second TP to 64 bytes.
However, Hirata teaches wherein the processor is configured to: set a DLC for the second TP to 64 bytes ([0156] “(In the case of data of the CAN - FD frame , the data field can hold a maximum of 64 bytes of data”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Hirata. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.

Regarding claim 7, 17 Lui does not teach wherein the processor is configured to: compare the DLC set to 64 bytes with the data generated in the vehicle; and form a controller area network with flexible data rate (CAN- FD) TP data frame of an 64-byte size.
However, Hirata teaches wherein the processor is configured to: compare the DLC set to 64 bytes with the data generated in the vehicle ([0164] “While the combination of 8 bytes and 500 kbps is compared with the combination of 32 bytes and 2 Mbps in this example , the disclosure is not limited to these combi nations of numerical values”, [0156] “(In the case of data of the CAN - FD frame , the data field can hold a maximum of 64 bytes of data”); and form a controller area network with flexible data rate (CAN- FD) TP data frame of an 64-byte size ([0156] “(In the case of data of the CAN - FD frame , the data field can hold a maximum of 64 bytes of data”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Hirata. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.

Regarding claim 8, 18, Lui does not teach wherein the processor is configured to: set a DLC for the second TP to at least one of 8, 12, 16, 20, 24, 32, or  48 bytes.
Hirata teaches wherein the processor is configured to: set a DLC for the second TP to at least one of 8, 12, 16, 20, 24, 32, or  48 bytes ([0104] “When the value of FDF is “ 1 ” , the data format is set to the CAN - FD frame with the higher communication speed ( 2 Mbps ) and the larger volume of communication data ( 32 bytes ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Hirata. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.


Claims 9-10, 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui in view of Hirata further in view of Akita as applied to claims 1-2, 4-8, 11-12, 14-18 above, and further in view of Hwang et al. (US 20140337680 herein after Hwang).

Regarding claim 9, Lui does not teach wherein the processor is configured to: compare the DLC set to 8 bytes with the data generated in the vehicle to form a single frame; and compare the DLC set to 8 bytes with a predetermined minimum value to form a first frame.
Hirata teaches compare the DLC set to 8 bytes with the data generated in the vehicle to form a frame ([0164] “While the combination of 8 bytes and 500 kbps is compared with the combination of 32 bytes and 2 Mbps in this example , the disclosure is not limited to these combi nations of numerical values”, [0156] “(In the case of data of the CAN - FD frame , the data field can hold a maximum of 64 bytes of data”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Hirata. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.
Hirata and Akita does not teach single frame, a predetermined minimum value to form a first frame.
Hwang teaches single frame, a predetermined minimum value to form a first frame ([0030] “a threshold size, determines whether to transmit a single frame or a plurality of consecutive frames, and according to the determination, transmits the single frame or the plurality of the consecutive frames to another terminal through the CAN network”, Fig. 2 “First Frame 220”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Hirata, Akita to incorporate the teachings of Hwang. One of ordinary skill in the art would have been motivated to make this modification in order to select the appropriate number to maximize the performance of the system.

Regarding claims 10, 20, Lui, Hirata, Akita does not teach wherein the processor is configured to: set the predetermined minimum value to 63.
However, Hwang teaches wherein the processor is configured to: set the predetermined minimum value to 63 ([0030] “a threshold size, determines whether to transmit a single frame or a plurality of consecutive frames, and according to the determination, transmits the single frame or the plurality of the consecutive frames to another terminal through the CAN network”, Fig. 2 “First Frame 220”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Hirata, Akita  to incorporate the teachings of Hwang. One of ordinary skill in the art would have been motivated to make this modification in order to select the appropriate number to maximize the performance of the system.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.

Applicant’s Argument 1
Liu, Kim, Brochi, Hartwich and Hwang, taken individually or combined, fail to teach or suggest a vehicle controller or a vehicle control method of the presently claimed invention, including a processor configured to: i) wherein the external diagnosis situation includes a first case of using a controller area network (CAN) and a second case of using a controller area network with flexible data rate (CAN-FD), wherein the standard specification includes the controller area network (CAN) TP data frame of an 8-byte size, wherein the development stage uses a frequent reprogram, as is called for by claims 1 and 11.

Examiner’s Response 1
Examiner respectfully disagrees. The combination of Lui in view of Hirata further in view of Akita teaches a vehicle controller or a vehicle control method of the presently claimed invention, including a processor configured to: i) wherein the external diagnosis situation includes a first case of using a controller area network (CAN) and a second case of using a controller area network with flexible data rate (CAN-FD), wherein the standard specification includes the controller area network (CAN) TP data frame of an 8-byte size, wherein the development stage uses a frequent reprogram, as is called for by claims 1 and 11.

Lui is relied upon to teach external diagnosis situation (Fig. 2 “Diagnostic device”, [0098] “The target vehicle 104 and the diagnostic device 101 repeatedly perform remote interaction of CAN bus messages through carrying out operations at S201 to S212”).

Hirata is relied upon to teach includes a first case of using a controller area network (CAN) and a second case of using a controller area network with flexible data rate (CAN-FD), wherein the standard specification includes the controller area network (CAN) TP data frame of an 8-byte size ([0104] “When the value of FDF is “ 1 ” , the data format is set to the CAN - FD frame with the higher communication speed ( 2 Mbps ) and the larger volume of communication data ( 32 bytes ) . When the value of FDF is “ O ” , the data format is set to the CAN frame with the lower communication speed ( 500 kbps ) and the smaller volume of communication data ( 8 bytes )”).

Akita is relied upon to teach wherein the development stage uses a frequent reprogram ([0205] “One of the purposes of using the CAN-FD protocol is program write processing performed in an ECU. As shown in FIG. 22, a program rewriting device 102 is connectable to the CAN 6a through a programming cable 103 and can transfer a program to a program rewrite target ECU (e.g., the ECU 1a) at a high speed using the CAN-FD frame”).

Applicant’s Argument 2
Liu, Kim, Brochi, Hartwich and Hwang, taken individually or combined, fail to teach or suggest wherein the first TP transmits data with the 8-byte size according to the first case and the standard specification, and wherein the second TP transmits data with a byte size greater than the 8-byte size according to the second case or the development stage, as is called for by claims 1 and 11.
Examiner’s Response 2
Examiner respectfully disagrees. The combination of Liu in view of Hirata further in view of  Akita teaches wherein the first TP transmits data with the 8-byte size according to the first case and the standard specification, and wherein the second TP transmits data with a byte size greater than the 8-byte size according to the second case or the development stage, as is called for by claims 1 and 11.

Hirata is relied upon to teach wherein the first TP transmits data with the 8-byte size according to the first case and the standard specification, and wherein the second TP transmits data with a byte size greater than the 8-byte size according to the second case or the development stage ([0104] “When the value of FDF is “ 1 ” , the data format is set to the CAN - FD frame with the higher communication speed ( 2 Mbps ) and the larger volume of communication data ( 32 bytes ) . When the value of FDF is “ O ” , the data format is set to the CAN frame with the lower communication speed ( 500 kbps ) and the smaller volume of communication data ( 8 bytes )”).


Applicant’s Argument 3
Liu, Kim, Brochi, Hartwich and Hwang, taken individually or combined, fail to teach or suggest wherein the processor is configured to select the second TP and control the communication device to transmit the data at speed of the controller area network with flexible data rate (CAN-FD) and by the byte size greater than the 8-byte size in the development stage with a temporary connector.

Examiner’s Response 3
Examiner respectfully disagrees. The combination of Liu in view of Hirata further in view of  Akita teaches wherein the processor is configured to select the second TP and control the communication device to transmit the data at speed of the controller area network with flexible data rate (CAN-FD) and by the byte size greater than the 8-byte size in the development stage with a temporary connector.

	Hirata is relied upon to teach processor is configured to select the second TP and control the communication device to transmit the data at speed of the controller area network with flexible data rate (CAN-FD) ([0118] “In this case , the communication controller 115 returns the value of the data holding units 115A , 115B , or the value of the data holding units 115C , 115D , to “ 1 ” , and returns the communication speed and communication data amount of data that is output to the CAN bus 121 or 122 , to the higher communication”) and by the byte size greater than the 8-byte size ([0104] “When the value of FDF is “ 1 ” , the data format is set to the CAN - FD frame with the higher communication speed ( 2 Mbps ) and the larger volume of communication data ( 32 bytes )), [0156] “In the case of data of the CAN - FD frame , the data field can hold a maximum of 64 bytes of”).

Akita is relied upon to teach in the development stage with a temporary connector ([0205] “One of the purposes of using the CAN-FD protocol is program write processing performed in an ECU. As shown in FIG. 22, a program rewriting device 102 is connectable to the CAN 6a through a programming cable 103 and can transfer a program to a program rewrite target ECU (e.g., the ECU 1a) at a high speed using the CAN-FD frame”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.F./Examiner, Art Unit 2411                                                                                                                                                                                                        /DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411